Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 9-15 are presented for examination.

Information Disclosure Statement
The IDS filed on 9/23/2020 and 5/11/2021 are considered.

Allowable Subject Matter
Claims 9-15 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of the record teaches or fairly suggests all the claimed limitation, especially the limitation of manage information related to an address of the MEC server, wherein the communication with the packet data network gateway includes transferring data between the terminal apparatus and the packet data network gateway when a destination address of data for the terminal apparatus is an address other than an address of the MEC server, and the transmission with the MEC server includes transferring data between the terminal apparatus and the MEC server when a destination address of data for the terminal apparatus is an address of the MEC server.  None of the prior art of the record disclosed to perform such transferring of data .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pentakota, US 2019/0380025
Iwai et al, US 2019/0254108
Wang, CN 108243409A, published on July 3, 2018

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
December 6, 2021